DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

DI: KR 10-2018-0077293 A (W AYMO LLC.) 06 July 2018
D2: JP 6090433 B2 (MITSUBISHI ELECTRIC CORPORATION) 08 March 2017
D3: KR 10-2018-0029561 A (LG INNOTEK CO., LTD.) 21 March 2018
D4: KR 10-2017-0071181 A (HAN"WHA TECHWIN CO., LTD.) 23 June 2017

Examiner note: ISR is being used as the translation for these documents and is already of record.

Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2018-0077293 A (W AYMO LLC) in view of  JP 6090433 B.
Regarding, claim 1 D1 discloses a transmission block (120); a reception block (130) (see D1,
paragraph [23], and figure l); a housing (110) including a structural material such as metal (see D1, paragraphs [23] and [24], and figure 1), wherein a transmission block (320) includes one or more printed circuit boards(PCBs) provided at a part of a housing (310) in which the transmission block (320) can be mounted (see D1, paragraph [66] and figures 3a and 3b).
 D1 does not disclose an electronic component in claim 1.
 D2 discloses wherein when an optical device case (6p) and an electronic device case (6e) have an integrated structure, a scanner unit (6sc) and a light transmission and reception unit (6rt) of a radar device, or an imaging element (6c) and a signal processing unit (6s) of an imaging device are accommodated in an integrated case, and an electronic device substrate (6es) an electronic device circuit (6eh) are embedded in the electronic device case (6e) so as to function as a signal processing unit (6s) (see D2, paragraph [20], and figures 1-6) could be readily derived through simple design changes to the features as mentioned above.
Therefore it would have been obvious to one of ordinary skill  in the art before the effective filing date to modify the device of D1  where in the electronic component of claim 1 in order to create a compact device.
Regarding claim 5,  D2 discloses wherein an electronic device substrate (6es) and an electronic device circuit (6eh) are embedded in an electronic device case (6e) so as to mainly function as a signal processing unit (6s) (see D2, paragraph [20], and figures 1-6). The reason modify being the same as stated in claim 1.
Regarding claim 6, the limitations as disclosed in this claim  amounts to a simple option which could be normally adopted by a person skilled in the art.
Regarding claim 7  D2 discloses  wherein a cooling unit (7) of a case (1) cools a heating part (6h) of an observation device part (6) by using a fin (7f) which contains an aluminum material, provided inside a penetration path (2) (see D2, paragraphs [15]-[l 7], and figure 1). Along with ordinary skill have the features of claim seven in order to effectively cool the device.
Therefore it would have been obvious to one of ordinary skill  in the art before the effective filing date to modify the device of D1  wherein the limitations of claim 7, in order to maintain compactness but also effectively cool the device.

Regarding claim 9, the limitations as disclosed in this claim  amounts to a simple option which could be normally adopted by a person skilled in the art.
Regarding claim 11 D1 discloses the lens (250), , for performing both of: calibrating a plurality of light beams (202a-202c); and focusing the reflected light (206) on a light receiving block (230) along a light receiving path (208) (see D1, paragraph [57], and figure 2).
Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2018-0077293 A (W AYMO LLC) in view of  JP 6090433 B in view of KR 10-2018-0029561 and in further view of KR 10-2017-0071181.
           Regarding claims 2-4, D3 discloses wherein a light source (420) is a laser diode or a big cell, a lens unit (100) includes a focusing lens unit, a steering lens unit, and an extended lens unit (see D3, paragraphs [35] and [42], and figure 2); and  D4 discloses wherein a sensor unit (161) detects a laser which is incident through a lens unit (162) (see D4, paragraph [ 49], and figures 1 and 2).; along with routine skill in the art  to modify D1 in what would amount to the simple options selected by one of ordinary skill in the art to effectively manage the laser light from and to the vehicle.
Regarding claim 10,  D3 discloses wherein a heat dissipation member ( 430) radiates the heat generated from a light source ( 420), and a holder (210) is coupled with the heat dissipation member (430) by coupling member (see D3, paragraphs [33] and [64], and figures 1 and 2) thus modifying D1 to effectively dissipate heat from device thus preventing degradation from the system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2018-0077293 A (W AYMO LLC) in view of  JP 6090433 B and in further view of KR 10-2018-0029561.
D3 disclose  wherein the other opened part of a first sub-housing (131) is sealed by a second housing (140) (see D3, paragraph [27] and figure 1) thus modifying D1 to include other components while remaining compact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879